Name: 86/370/EEC: Commission Decision of 14 July 1986 amending for the 10th time Decision 85/632/EEC on certain protective measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-08-09

 Avis juridique important|31986D037086/370/EEC: Commission Decision of 14 July 1986 amending for the 10th time Decision 85/632/EEC on certain protective measures against foot-and-mouth disease in Italy Official Journal L 223 , 09/08/1986 P. 0038*****COMMISSION DECISION of 14 July 1986 amending for the 10th time Decision 85/632/EEC on certain protective measures against foot-and-mouth disease in Italy (86/370/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3), as last amended by Regulation (EEC) No 3768/85, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as last amended by Regulation (EEC) No 3768/85, and in particular Article 7, thereof, Whereas an outbreak of foot-and-mouth disease has occurred in Italy; whereas that outbreak is such as to constitute a danger to the livestock of the other Member States, owing to the large volume of trade both in animals and fresh meat and in certain meat-based products; Whereas, following that outbreak of foot-and-mouth disease the Commission adopted several Decisions, particulary 85/632/EEC of 18 December 1985 on certain protective measures against foot-and-mouth disease in Italy (5), as last amended by Commission Decision 86/305/EEC (6); Whereas the outbreaks have, as a result of the measures introduced and the action taken by the Italian authorities, in particular as regards vaccination against foot-and-mouth disease, been confined to certain parts of Italy's territory; Whereas it seems necessary to amend the scope of the restrictive measures to take account of the development of the disease and of measures carried out locally by the Italian authorities; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 85/632/EEC is hereby amended as follows: 1. In Article 1 (2), '11 June 1986' is replaced by '14 July 1986'. 2. In Article 2 (3), '11 June 1986' is replaced by '14 July 1986'. 3. In Article 3 (3), '11 June 1986' is replaced by '14 July 1986'. 4. In the Annex, paragraph 1 is replaced by the following: '1. Parts of the territory which are the subject of restrictions on the trade in live animals: - in the region of Emilia Romagna, (i) local health units 11, 12, 14, 15, 16, 17, 19, 20, 26, 27, 28 and 29; (ii) until 19 July 1986, local health unit 38; the prohibition will be extended beyond 19 July 1986 if a new outbreak of foot-and-mouth disease occurs in this part of the territory, - in the region of Campania, local health units 1, 3, 5, 35, 36, 53, 54, 59 and 60, - in the region of Abruzzi, local health unit 8, - in the region of Puglia, local health unit 18, - in the region of Lombardia, local health units 23, 24, 25, 26, 29, 30, 31, 33, 34, 35, 36, 37, 38, 39, 45, 46, 47, 48, 48, 49 and 50, - in the region of Veneto, local health units 5, 8, 13, 19, 20, 21, 24, 25, 26, 27, 28 and 33, - in the region of Umbria, local health units 1, 2, 3, 4, 5, 6, 7, 8, 10, 11 and 12, - in the region of Trentino Alto-Adige, local health units 7, 8 and 10, - for each outbreak of foot-and-mouth disease confirmed after 7 July 1986, the local health units in which the outbreak was confirmed and those which have a common border with that in which the outbreak was confirmed.' 5. In the Annex, paragraph 2 (j) is replaced by the following: '(j) meat obtained from animals slaughtered after 22 April 1986 and before 23 June 1986, and products prepared using such meat: - that part of the territory which lies within a 10 kilometre radius of the outbreak of foot-and-mouth disease confirmed on 23 April 1986 in local health unit 3 in the region of Calabria;'. 6. The following is added to the Annex after paragraph 2 (j): '(k) meat obtained from animals slaughtered after 4 June 1986 and products prepared using such meat: - in the region of Lombardia, local health units 45, 46, 47, 48, 49 and 50, - in the region of Veneto, local health units 28 and 33, - in the region of Umbria, local health units 1, 2, 3, 4, 5, 6, 7, 8, 10, 11 and 12; (l) meat obtained from animals slaughtered after 20 June 1986 and products prepared using such meat: - in the region of Emilia Romagna, local health units 11, 12, 14, 15, 16, 17, 19, 20, 26, 27, 28 and 29; (m) meat obtained from animals slaughtered after 28 June 1986 and products prepared using such meat: - in the region of Veneto, local health units 5, 8, 13, 19, 20, 21, 24, 25, 26 and 27, - in the region of Lombardia, local health units 23, 24, 25, 26, 29, 30, 31, 33, 34, 35, 36, 37, 38 and 39, - in the region of Trentino Alto-Adige, local health units 7, 8 and 10; (n) for each outbreak of foot-and-mouth disease confirmed after 7 July 1986, the local health unit in which the outbreak was confirmed and those which have a common border with that in which the outbreak was confirmed.' Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 379, 31. 12. 1985, p. 38. (6) OJ No L 194, 17. 7. 1986, p. 42.